DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7-13-22.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0050] line 5, the phrase “first side 102 and second side 104” should be replaced with “right side 102 and left side 104”.
In paragraph [0051] line 7, the phrase “flange 240” should be replaced with “flange 140”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 2 and 3, the phrases “a handle having a convex top wall” and “a neck having a convex top wall” is unclear because there is not two separate top walls as claimed.  124 and 114 are different parts of the same unified wall structure.  After the “neck” phrase, the following should be added to overcome: “wherein the neck convex top wall and the handle convex top wall together define a unified convex top wall”.  Claim 3 seems to combine the convex top walls which is not possible if the walls were separate structures.
With regards to claim 1, all occurrences of the phrase “convex top wall” that does not specify neck or handle need to be replaced with “neck convex top wall” or “handle convex top wall” so it is clear which top wall is being referenced. 
Claim 3 recites the limitation "the flange" on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 should depend from claim 2 which introduces the flange.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Das et al. (D933,431) (hereafter Das431) or Das et al. (D931,690) (hereafter Das690) in view of Bothe (1,435,890).  Please see Figure below for Examiner added reference labels.
It is noted that both Das431 and Das690 have very similar figures (Figs. 1-9 and Figs. 10-18 respectively) the rejection will only use the Figures from Das431 in the rejection below.  The rejection applies to Das690 (Figs. 10-18) in the very same way. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
With regards to claims 1-6, Das431 discloses the invention including cutlery having a handle (1) having a convex top wall (2), a neck (3) having a convex top wall extending from an end of the handle (4), a concave bowl extending from the neck (5), a plurality of recesses disposed on a right side of the convex top wall of the handle (6) and a plurality of recessed disposed on a left side of the convex top wall (7), the recesses each including a curved inner sidewall extending downward from the convex top wall (8) and a bottom wall extending laterally from a lower end of the curved inner sidewall (9), a rib formed in the convex top wall by the curved inner sidewalls (10), an indentation disposed along the neck and the bowl to add stability when a load is applied on the bowl (11), the indentation including a concave base disposed below the convex top wall (11, Fig. 7), the handle neck, and bowl are unitary and made of a material (Fig. 1), a flange extending along a perimeter of the handle and the neck and converging at a rim of the concave bowl (Figs. 2, 5, 7, 9), an outer sidewall projecting upwardly from the flange to a lower surface of the convex top wall of the handle and the neck (Figs. 2, 5, 7, 9), the bottom wall of each recess extend to the outer side wall (Fig. 2), the right side recesses are offset with respect to the left side recesses (Fig. 2), and the base of the indentation is oval shaped and has a concave surface extending from a first end adjacent to the end of the handle (12) to a second end disposed along the bowl (13).

    PNG
    media_image1.png
    463
    695
    media_image1.png
    Greyscale

However, with regards to claim 1, Das431 fails to disclose the material is a fiber material capable of being molded and making the cutlery biodegradable.
Bothe teach it is known in the art of cutlery to incorporate a fiber material capable of being molded and biodegradable (title, page 1 line 9).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Das431 with the material, as taught by Bothe, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724